Citation Nr: 0206480	
Decision Date: 06/18/02    Archive Date: 06/27/02	

DOCKET NO.  96-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1986 to April 1992.  

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1999 at which time it was remanded 
to the Detroit RO for further development.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's left shoulder disability is manifested by 
actual and functional limitation of motion most closely 
analogous to limitation of arm motion to 25 degrees from side 
without evidence of instability.  

2.  There is no evidence of ankylosis of the scapulohumeral 
articulation of the shoulder, and the left rotator cuff is 
intact.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent rating for 
the veteran's service-connected left shoulder disorder 
(minor) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (2000) (current version at 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001)); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 5201, 
5202 (2001); 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) 
(to be codified at sections including 38 C.F.R. §§ 3.102 and 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001)) and 66 Fed. Reg. 45, 620, 45, 630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-71517 (U. S. Vet. App. November 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993), the 
Court held that, when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  

The Board finds that the veteran in this case is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation and implementing regulation insofar as VA has 
met all notice and duty to assist obligations to the veteran 
under the new law.  In essence, the veteran has been notified 
as to the laws and regulations that contain the criteria for 
an increased rating, and has, by information contained in 
letters, rating actions, a statement of the case and a 
supplemental statement of the case, been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of the claim throughout the 
procedural course of the claims process.  Additionally, the 
case was remanded by the Board in April 1999 for further 
development, to include a rating examination.  More 
significantly, the veteran is not prejudiced, because this 
decision grants the benefit sought on appeal.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
the issue at hand, that VA has given the veteran adequate 
notice regarding the evidence necessary to substantiate his 
claim, and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
statute.  38 U.S.C.A. § 5107.  

Factual Background

A review of the evidence of record discloses that while in 
service, the veteran sustained trauma to the left shoulder as 
a result of a fall.  He underwent a Mumford resection 
involving the left distal clavicle in June 1991.  

Following service, at the time of examination by the VA in 
November 1992, abduction involving the left upper extremity 
was limited to 45 degrees.  By rating decision dated in 
January 1993, service connection for a left shoulder injury, 
status post Mumford procedure (major) was established.  A 30 
percent rating was assigned, effective April 23, 1992, the 
day following the veteran's discharge from service.  

Another VA examination was accorded the veteran in May 1994.  
He stated he was taking medication for pain involving the 
left shoulder.  On examination he was able to abduct the left 
upper extremity to 90 degrees.  

At the time of examination by VA in February 1996, complaints 
included experiencing discomfort as well as "some weakness" 
in the left shoulder.  On examination he was able to abduct 
the left upper extremity to 180 degrees.  X-ray studies 
showed resection of the lateral end of the clavicle.  
Otherwise, the study was unremarkable.  The pertinent 
examination diagnosis was left shoulder disability, 
postoperative status.  

By rating decision dated in March 1996, the evaluation for 
the left shoulder disability was reduced from 30 percent to 
10 percent disabling, effective February 2, 1996.  

Review of the record shows that the rating reduction, as 
effectuated in the March 1996 rating decision, resulted in no 
change in the veteran's combined compensation rating of 70 
percent inasmuch as it was offset by an increased disability 
rating awarded at that time for the veteran's service-
connected low back disability.  

Pursuant to the Board's April 1999 remand, the veteran was 
accorded an examination of the joints by VA in June 1999.  It 
was noted that he had been working for the Post Office for 
the past two years.  Complaints included pain near the top of 
the left shoulder and neck.  He reported a "numb" feeling in 
the inner side of the upper arm which had been going on since 
the surgery in service.  He had been taking pain medication 
for the past nine years.  

On examination he was described as not appearing to be in any 
distress.  It was stated he was right-handed.  It was added 
that he tended to hold the left arm abducted against the 
chest wall.  

On standing posture was good and both shoulders were 
symmetrical.  There was no visible atrophy of the left 
shoulder girdle muscles.  There was a surgical scar near the 
top of the left shoulder.  It was described as well healed 
and without any adhesions.  He complained of pain on 
palpation near the middle of the scar.  There was no 
appreciable bony prominence near the top of the shoulder, but 
he pointed to an area of the acromioclavicular joint where he 
complained of most pain.  

Active motion was to 80 degrees with pain on abduction, with 
a notation that normal was 180 degrees.  Forward flexion was 
to 75 degrees with pain, with a notation that normal was to 
180 degrees.  External rotation was to 45 degrees with pain, 
with a notation that normal was to 90 degrees.  Internal 
rotation was to 45 degrees, with a notation that normal was 
to 90 degrees.  

Passive abduction was to 130 degrees with a complaint of 
pain.  Forward flexion was to 120 degrees with a complaint of 
pain.  External rotation was to 65 degrees with a complaint 
of pain.  Internal rotation was to 45 degrees.  Power against 
resistance was good, but he complained of pain near the top 
of the shoulder.  

Both of the limbs were negative for any neurological 
deficiency, but it was noted the veteran complained of 
numbness on the medial side of the upper arm.  

X-ray studies of the left shoulder showed resection of the 
lateral end of the clavicle.  Otherwise the studies were 
unremarkable.  

Electromyographic study of the left upper limb was done and 
the impression was that the findings were consistent with 
left ulnar sensory neuropathy with the exact site of the 
lesion undetermined.  It was indicated there was no 
electromyographic evidence of cervical radiculopathy on the 
left side.  

The diagnosis was status post lateral clavicular resection, 
left shoulder (Mumford's procedure).  

The examiner stated that he reviewed the entire claims file.  
He noticed that he had conducted the aforementioned 1996 
examination of the veteran's left shoulder.  In reading the 
report of that examination, he noticed that at the present 
time the veteran was presenting with "lesser" range of 
motion, but otherwise, there were no objective skeletal 
changes and no evidence of muscle atrophy.  Additionally, he 
stated there was no neurological deficiency involving the 
left upper limb, except for a suggestion of sensory 
neuropathy of the ulnar nerve as reported by 
electromyographic testing.  

In a January 2000 communication Peter H. Viall, Jr., M.D., 
stated that he had been following the veteran for multiple 
medical problems since 1995.  On examination in January 2000, 
he indicated the veteran relayed an approximately 10-year 
history of left shoulder discomfort.  He reported that since 
the veteran's left shoulder surgery, he had had complaints of 
increasing discomfort in the area.  The pain was described as 
chronic with acute exacerbations.  

He noted that the veteran was referred for electromyographic 
testing in July 1999.  Following the procedure, the veteran 
had complications.  It was noted that there apparently were 
some technical difficulties which necessitated the veteran 
getting "poked" numerous times.  Eventually the veteran had 
to stop the procedure because of the amount of pain he was 
having, according to the physician.  Following this, on the 
drive back to his home, which was about a four-hour distance, 
he experienced severe, throbbing pain and had to stop his car 
a number of times because of the amount of pain he was 
experiencing.  The physician saw the veteran in July 1999 and 
submitted a copy of his progress note dated that month.  He 
stated that the veteran was complaining of persistent 
radiculopathy symptoms down the left lower extremity.  He 
also complained of hyperparesthesias about the previous 
incision site, particularly with any sort of trauma, and 
severe pain which occasionally would radiate down the left 
upper extremity.  

The physician indicated the veteran was currently working at 
the Post Office.  He noted the veteran had had to miss a 
"fair amount" of work because of office visits and acute 
flare-ups of his chronic conditions.  

Of record is a copy of an April 2000 reevaluation of the 
veteran's left shoulder by Dr. Viall.  The veteran continued 
to complain of pain, decreased range of motion, numbness, and 
tingling extending down the left lower extremity.  The 
veteran reported that, since his previous visit, he had had 
increasing symptoms and things were to the point where he 
could not put his arm behind his head without experiencing 
significant pain.  

On examination he was described as in no acute distress.  The 
left shoulder had "marked decreased" range of motion for both 
active and passive movements.  Passive and active forward 
extension were to about 45 degrees each.  Extension laterally 
was to about 55 degrees, both actively and passively.  
Abduction was markedly decreased at about 25 degrees, both 
actively and passively.  Adduction was decreased at about 35 
degrees, both actively and passively.  

There was tenderness over the entire shoulder area, but 
primarily on the anterior portion.  Distal strength was 
subjectively decreased.  It was noted there had been recent 
surgery on the second digit and this had caused decreased 
range of motion for that particular finger.  As a result, 
grip strength was decreased on that side.  Sensation was 
intact, although he complained of decreased sensation 
distally, particularly on the second digit.  

The assessment was left shoulder pain with decreased range of 
motion as described above.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

A 20 percent evaluation is warranted for the minor arm if 
there is:  (1) Malunion of the humerus with moderate 
deformity; (2) malunion of the humerus with marked deformity; 
(3) recurrent dislocations of the scapulohumeral joint with 
infrequent episodes and guarding of movement only at shoulder 
level; or (4) recurrent dislocations of the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 40 percent evaluation requires fibrous union of 
the humerus, with a 50 percent evaluation assigned for 
nonunion of the humerus (false flail joint).  A 70 percent 
rating is warranted when there is loss of the humeral head.  
38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent evaluation.  
Nonunion of the minor clavicle or scapula warrants a 10 
percent evaluation if there is no loose motion or a 20 
percent evaluation if there is loose movement.  Dislocation 
of the minor clavicle or scapula warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm with satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Favorable ankylosis of the scapulohumeral joint on the minor 
upper extremity with abduction to 60 degrees, reaching the 
mouth and head, warrants a 20 percent evaluation.  The next 
higher rating of 30 percent is assigned when there is 
ankylosis which is intermediate between favorable and 
unfavorable.  The maximum rating of 40 percent is assigned 
when the ankylosis is unfavorable, with abduction limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200.  

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level, warrants a 20 
percent evaluation.  Where motion is limited to 25 degrees 
from the side, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body, to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 30 percent for a left 
shoulder disorder (minor) under Diagnostic Code 5201 
pertaining to limitation of motion of the arm are met.  This 
rating is based on actual and functional limitation of the 
veteran's left shoulder.  It is well established by the 
record that the veteran has restricted motion capability in 
the left shoulder.  As for left shoulder functional loss, the 
veteran's private physician who has been treating him for 
various medical problems since 1995 reported in January 2000 
that the veteran, although working at the Post Office, had 
had to miss a "fair amount" of work because of periodic 
office visits and acute flare-ups of his chronic conditions.  

 The reports of examination by the private physician and by 
the VA orthopedist in June 1999 reflect different degrees of 
motion restriction in the left shoulder.  However, the motion 
testing by each examiner reflected the motion was painful and 
was significantly restricted.  A part which becomes painful 
on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  Following this reasoning, the maximum rating 
allowable under 38 C.F.R. § 4.71a, Diagnostic Code 5201 
pertaining to limitation of motion of the arm should be 
applied, as it represents serious impairment.  All reasonable 
doubt has been resolved in favor of the veteran in the 
Board's consideration of this matter.  The Board notes that 
it finds the level of impairment due to left shoulder 
disability has been significant since the effective date of 
the grant of service connection.  The veteran has complained 
of left shoulder pain and discomfort and he has had 
significantly restricted motion involving the shoulder ever 
since service discharge. The impact on the veteran is the 
assignment of a 30 percent rating for his left (minor) 
shoulder difficulties since service discharge.  The original 
grant of 30 percent was based on the left shoulder being the 
major extremity and it has been determined that is not the 
case. Regardless, the Board finds significant enough 
impairment to warrant a 30 percent disability rating for the 
left shoulder, even though it is the minor extremity.   


ORDER

A disability rating of 30 percent for a left shoulder (minor) 
disability since April 23, 1992, the effective date for 
service connection, is granted.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

